George T. O'Malley, Jr. Parks and Outdoor Recreation 1313 Sherman, Rm. 618 Denver, Colorado 80203
Dear Mr. O'Malley:
This opinion letter is in response to your December 1, 1981 letter in which you inquired whether the Division of Parks and Outdoor Recreation, by order of the board, has the authority to impose a one dollar daily park fee for pedestrians, horseback riders and bicyclists entering Eldorado Canyon State Park.
QUESTION PRESENTED AND CONCLUSION
To reiterate, the question your request presents is as follows:
Whether the Division of Parks and Outdoor Recreation, by order of the board, has the authority to impose a one dollar daily park fee for pedestrians, equestrians, and bicyclists entering Eldorado Canyon State Park.
     My conclusion is "yes." The division has the authority to set a pedestrian, equestrian, bicyclist entry fee.
ANALYSIS
C.R.S. 1973, 33-4-106(I), (II) and (III) (Supp. 1980), when read in context of the overall statute, appear to apply to motorized vehicles only and do not contemplate the other means of entrance to the park which you propose. C.R.S. 1973, 33-4-106(VII) (Supp. 1980) authorizes the Division of Parks and Outdoor Recreation to collect a fee of up to five dollars for each certificate or pass not specifically provided for in the statutes. Pedestrians, horseback riders, and bicyclists entering the park fall within that category.
The fact that several people may enter the park in one vehicle for two dollars, thus rendering that method of entry potentially less expensive per capita does not render the one dollar pedestrian fee infirm. Those traveling in a motorized vehicle are not similarly situated with those on foot, horseback or bicycle. Each category of visitors presents distinct administrative problems which justify the different rates. For example, six individuals in one vehicle require the issuance of just one entry pass, whereas six pedestrians require six separate passes. This creates extra work for the state and provides a basis for the state to change the different fee.
By permitting the division to establish the rate (up to five dollars) of any park pass not provided for in C.R.S. 1973,33-4-106 (Supp. 1980), the legislature recognizes the division's role in determining which special administrative problems in a given park can be solved by the issuance of special passes, and what the reasonable cost of the pass should be.
SUMMARY
To summarize, the Division of Parks and Recreation, by order of its board, may charge a one dollar fee to pedestrians, equestrians, and bicyclists to enter Eldorado Canyon State Park.
Very truly yours,
                              J.D. MacFARLANE Attorney General
PARKS FEES
C.R.S. 1973, 33-4-106
NATURAL RESOURCES Parks  Outdoor Recreation
Parks has the authority to impose pedestrian, equestrian, bicyclist fee for entry into park. Only entry fee presently provided for is automobile.